       Case 5:20-cv-04067-DDC-JPO Document 1 Filed 10/21/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



JACOB EDWARDS,                                )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )     2020-CV- _______________
                                              )
MARS WRIGLEY CONFECTIONERY                    )
US, LLC,                                      )
                                              )
               Defendant.                     )




                                          COMPLAINT


       COMES NOW, Plaintiff Jacob Edwards, through his counsel Kelly J. Trussell of the law

firm of SLOAN, EISENBARTH, GLASSMAN, MCENTIRE & JARBOE, L.L.C., and for his claims against

the Defendant, the Plaintiff alleges as follows:



                                        INTRODUCTION

       This civil action is brought by Jacob Edwards to obtain redress for the disability

discrimination and retaliatory discharge he suffered at his employment.



                                            PARTIES

       1.      Plaintiff Jacob Edwards is a Kansas resident.
Case 5:20-cv-04067-DDC-JPO Document 1 Filed 10/21/20 Page 2 of 9




2.    Defendant Mars Wrigley Confectionary US, LLC (“Mars”) is a limited liability

      company organized under the laws of Delaware, and is registered in Kansas as a

      Foreign Limited Liability Company.

3.    Defendant Mars may be served with process through its Resident Agent, The

      Corporation Company, Inc., 112 SW 7th Street, Ste. 3C, Topeka, Kansas 66603.

4.    Defendant Mars employs more than 500 employees.

5.    Defendant Mars is an “employer” within the meaning of the Americans with

      Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”)

6.    Plaintiff was employed by Defendant Mars at its Topeka, Kansas location, as a

      wrapper operator, from approximately July 16, 2016, until approximately July 9,

      2019, when he was terminated.

7.    Plaintiff was an “employee” within the meaning of the ADA.

8.    Plaintiff is a person with a disability, as defined by the ADA.

9.    Plaintiff suffers from one or more impairments that substantially limit one or more

      major life activities.

10.   Plaintiff is a person regarded by the Defendants as a person with a disability.

                               JURISDICTION

11.   This Court has jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1331 (federal

      question) and 28 U.S.C. § 1367 (supplemental jurisdiction for state law claims).

12.   All conditions precedent to jurisdiction under the ADA have been met, including:

      (i) charges of employment discrimination were timely filed with the Equal

      Employment Opportunity Commission and the Kansas Human Rights

      Commission; (ii) a Notification of Right to Sue was received from the EEOC; and




                                        2
Case 5:20-cv-04067-DDC-JPO Document 1 Filed 10/21/20 Page 3 of 9




      (iii) this Complaint has been filed within 90 days of the receipt of the Notification

      of Right to Sue. (See Exhibit 1.)

                                          VENUE

13.   Venue is proper in this district under 28 U.S.C. § 1391.

                            FACTUAL ALLEGATIONS

14.   Plaintiff realleges and incorporates by reference each and every paragraph of this

      Complaint as though fully set forth herein.

15.   Plaintiff was hired by Defendant on or about July 16, 2016, to perform employment

      duties as a wrapper operator.

16.   From approximately October 2018 through June 2019, Plaintiff reported

      Defendant’s food and safety violations to his supervisors.

17.   Plaintiff’s reports were items such as:

      a. Candy covered in non-food grease from equipment chains;

      b. Metal detector alarms activating, demonstrating that candy contained metal

         from the food production;

      c. Hydraulic fluid from wrapper machines leaking onto candy in production;

      d. Candy wrapper materials were contaminated with rodent droppings and still in

         use by wrapper operators; and

      e. Paperwork inaccurately stating the candy production machines were cleaned

         appropriately was regularly submitted to inspection audits.

18.   Plaintiff was told by his supervisors that he was a troublemaker due to his reports

      of the Defendant’s food violations.




                                          3
Case 5:20-cv-04067-DDC-JPO Document 1 Filed 10/21/20 Page 4 of 9




19.   While employed by Defendant, Plaintiff also notified Defendant of his PTSD

      disability under the ADA.

20.   While employed by Defendant, Plaintiff requested reasonable accommodations

      under the ADA to perform his employment duties.

21.   Specifically,   Plaintiff   requested    Defendant   allow   him   the   reasonable

      accommodation of extending his work breaks.

22.   Defendant refused to accommodate Plaintiff’s disability and denied his request for

      extended break times.

23.   While employed by Defendant, Plaintiff’s PTSD disability and medical condition

      was disclosed by Defendant to Plaintiff’s co-workers.

24.   Defendant then moved Plaintiff to the same employment team as the co-workers

      with knowledge of his PTSD disability.

25.   While on this employment team, the co-workers repeatedly harassed and taunted

      Plaintiff for his PTSD disability.

26.   Plaintiff reported the co-workers’ disability harassment to Defendant’s Human

      Resources Department and to his supervisor.

27.   While on this employment team, the Plaintiff’s medical disability rating doubled.

28.   The Plaintiff’s medical providers determined that the increase in his disability

      rating was caused by the stress of the co-workers’ disability harassment of him.

29.   Defendant acknowledged to Plaintiff that at least one co-worker’s harassing

      behavior (“co-worker A”) toward him was causing Plaintiff’s PTSD to become

      worse.




                                           4
Case 5:20-cv-04067-DDC-JPO Document 1 Filed 10/21/20 Page 5 of 9




30.   Plaintiff’s medical provider provided Defendant with the recommendation that co-

      worker A be moved to another employment team, to separate the stress and

      harassment of Plaintiff.

31.   Defendant instead moved Plaintiff to another employment team, one with co-

      worker A’s friends as members.

32.   Co-worker A’s friends continued the disability harassment and taunting of Plaintiff

      while he worked on their employment team.

33.   Plaintiff reported the continued disability harassment and taunting by his co-

      workers to Defendant, through his supervisor.

34.   The disability harassment and taunting of Plaintiff by his co-workers was so

      frequent or so severe that it created a hostile or offensive work environment.

35.   Defendant took no action to cease the disability harassment of Plaintiff by his co-

      workers.

36.   On or about July 3, 2019, due to his disability, Plaintiff took medical leave from

      his employment with Defendant.

37.   On or about July 8, 2019, Plaintiff returned to work and Defendant placed him on

      employment suspension.

38.   On or about July 9, 2019, Defendant terminated Plaintiff’s employment.


                         COUNT I:
      DISCRIMINATION AND HOSTILE WORK ENVIRONMENT
                 IN VIOLATION OF THE ADA

39.   Plaintiff realleges and incorporates by reference each and every paragraph of this

      Complaint as though fully set forth herein.




                                       5
Case 5:20-cv-04067-DDC-JPO Document 1 Filed 10/21/20 Page 6 of 9




40.   At all times relevant to this Complaint, Plaintiff was disabled, as defined by the

      ADA.

41.   Prior to Plaintiff’s termination, Defendant was aware that Plaintiff had a record of

      having a disability, as defined by the ADA.

42.   Plaintiff is a qualified individual, as defined by the ADA, due to his disability

      and/or Defendant’s perception that Plaintiff is disabled.

43.   Plaintiff was able to perform the essential functions of his job duties with Defendant

      with or without reasonable accommodation.

44.   Defendant unlawfully and intentionally discriminated against Plaintiff based on his

      disability and/or because Defendant regarded him as disabled, and acted in bad faith

      by interfering with, recklessly disregarding, and denying his legal rights when

      Defendant terminated Plaintiff’s employment.

45.   Specifically, Defendant’s conduct in violation of the ADA included:

      a.     Refusing to provide Plaintiff with a reasonable accommodation, or engage

             in an interactive process by which to discuss the necessary reasonable

             accommodation of Plaintiff;

      b.     Subjecting Plaintiff to additional and/or unreasonable job expectations due

             to his disability;

      c.     Allowing, or not preventing, Plaintiff’s harassment and taunting by his co-

             workers while Plaintiff performed his employment duties; and

      d.     Terminating Plaintiff.

46.   Plaintiff’s disability and/or Defendant’s perception that Plaintiff is disabled, was

      the motivating factor in Defendant’s decision to terminate Plaintiff’s employment.




                                        6
       Case 5:20-cv-04067-DDC-JPO Document 1 Filed 10/21/20 Page 7 of 9




       47.     Adverse employment action was taken against Plaintiff that was not taken against

               employees who did not share Plaintiff’s disability.

       48.     Defendant’s disability discrimination actions resulted in Plaintiff feeling disgraced,

               humiliated, frustrated, isolated, and troubled, among various other uncomfortable

               feelings.

       49.     As a direct and proximate result of Defendant’s unlawful actions and/or omissions,

               Plaintiff has suffered injuries and damages, including, but not limited to, lost

               earnings, lost job benefits, as well as other monetary and non-monetary damages.

       50.     As a further direct and proximate result of Defendant’s actions and/or omissions,

               Plaintiff has suffered emotional distress and mental anguish and pain, and related

               compensatory damages.

       51.     By failing to take prompt and effective remedial action, Defendant effectively

               condoned, ratified and/or authorized the discrimination against Plaintiff.

       52.     Defendant’s conduct was willful, wanton, and malicious, and showed complete

               indifference to or conscious disregard for Plaintiff’s rights, justifying an award of

               punitive damages.



       WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against the

Defendant for damages, including, but not limited to: lost wages, lost benefits, compensatory

damages, punitive damages, for reasonable attorney’s fees and costs, pre and post judgment

interest as allowed by law, and for such other and further relief as this Court deems just and proper.




                                                  7
       Case 5:20-cv-04067-DDC-JPO Document 1 Filed 10/21/20 Page 8 of 9




                               COUNT II:
                WRONGFUL TERMINATION FOR WHISTLEBLOWING


       53.     Plaintiff realleges and incorporates by reference each and every paragraph of this

               Complaint as though fully set forth herein.

       54.     Kansas law has a clear mandate of public policy against terminating employees

               who make good faith reports of an employer’s conduct that violated rules,

               regulations, or the law pertaining to the public health and safety and the general

               welfare.

       55.     Plaintiff disclosed information regarding food and safety violations committed by

               Defendant, through actions of its employees, to his employment supervisors.

       56.     Plaintiff was terminated because of his good faith reporting of serious infractions

               of food and safety regulations.

       57.     Defendant’s actions against Plaintiff were done willfully or maliciously;

               intentionally and in disregard of his legal rights.

       58.     Plaintiff has suffered damages of economic loss in addition to other non-economic

               damages.



       WHEREFORE, Plaintiff prays for judgment against the Defendant for damages in excess

of $75,000, consisting of non-economic and economic damages, punitive damages, and for such

other and further relief that the Court deems proper.




                                                  8
Case 5:20-cv-04067-DDC-JPO Document 1 Filed 10/21/20 Page 9 of 9




                                               Respectfully submitted,

                                               /s/ Kelly J. Trussell
                                               Kelly J. Trussell, #23161
                                               SLOAN, EISENBARTH, GLASSMAN,
                                                 McENTIRE & JARBOE, L.L.C.
                                               534 S. Kansas Avenue, Suite 1000
                                               Topeka, KS 66603-3456
                                               Phone: (785) 357-6311
                                               Fax:(785) 357-0152
                                               ktrussell@sloanlawfirm.com
                                               ATTORNEYS FOR PLAINTIFF




                    DESIGNATION OF PLACE OF TRIAL
                     AND DEMAND FOR JURY TRIAL



Plaintiff requests a trial by jury on all triable claims to take place in Topeka, Kansas.



                                               Respectfully submitted,

                                               /s/ Kelly J. Trussell
                                               Kelly J. Trussell, #23161
                                               SLOAN, EISENBARTH, GLASSMAN,
                                                 McENTIRE & JARBOE, L.L.C.
                                               534 S. Kansas Avenue, Suite 1000
                                               Topeka, KS 66603-3456
                                               Phone: (785) 357-6311
                                               Fax:(785) 357-0152
                                               ktrussell@sloanlawfirm.com
                                               ATTORNEYS FOR PLAINTIFF




                                          9
